Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 28, 2018

                                    No. 04-18-00636-CV

                             Margaret Ann STRICKHAUSEN,
                                        Appellant

                                              v.

    PETROHAWK OPERATING COMPANY N/K/A BHP BILLITON PETROLEUM
 (TXLA) OPERATING COMPANY; Petrohawk Properties, LP n/k/a BHP Billiton Petroleum
  Properties (N.A.),L.P.; Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC;
                    and CEU Hawkville, LLC nka South Texas Shale, LLC,
                                          Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 14-08-00130-CVL
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
    The Appellant’s Motion for Extension of Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to December 11, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court